          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

CHRISTOPHER BERRY THOMAS                              PLAINTIFF

v.                     No. 4:17-cv-497-DPM

SOUTHERN BANCORP BANK                                DEFENDANT

                          JUDGMENT
     Thomas’s amended complaint is dismissed with prejudice.


                              __________________________
                              D.P. Marshall Jr.
                              United States District Judge

                              ____________________
